Title: Memorandum from Albert Gallatin, with Jefferson’s Reply, [on or after 5 March]
From: Gallatin, Albert
To: Jefferson, Thomas


            
              [on or after 5 Mch. 1802]
            This recommendation appears unexceptionable—Mr Macon says that there is no one in that part of the country on whom greater reliance may be placed than Mr. Spaight. Mr Stone who lives nearer to, though not in the district, is absent
            A. G.
            
            
             [Reply by TJ:]
            not one of the recommendations say a word about mr Cheney’s politics, an omission which, in applications to this administration, I have observed to be almost invariably a proof of federalism. we must enquire into this circumstance.
            Th:J.
            
              [Comment by Gallatin:]
              Mr Stone is not acquainted there. There is no other applicant.
            
          